Morse, C. J.
Tbe defendant is sued as indorser upon a negotiable promissory note. Tbe plaintiff lives in Jackson county, and brought tbe action in tbe circuit court of that county, and recovered a judgment. Tbe defendant lives in Saginaw county, but has business interests in Jackson county which call bim there at times. It was shown at tbe trial that tbe note in suit was discounted at tbe People's Bank in Manchester, Washtenaw county, by tbe defendant, and that tbe bank was, at tbe time of tbe institution of tbe suit, and at tbe time of the trial, tbe owner of tbe note, but bad transferred tbe same for collection to plaintiff, in order that suit could be planted in Jackson county. Tbe plaintiff is a stockholder and director in tbe bank, and resides in tbe township of Norvell, Jackson county, wbicb adjoins tbe township in Washtenaw county in which tbe bank is located.
Tbe plea was tbe general issue, with notice of special defense. The defendant established tbe fact of the ownership of tbe note and tbe purpose of its transfer, and moved for a verdict upon tbe ground that tbe suit was brought in fraud of defendant's rights, tbe note being transferred for tbe purpose of suing bim away from bis home.
It does not appear, however, that tbe defendant was misled as to the real ownership of tbe note, or submitted *217himself to the jurisdiction of the court under any misapprehension of fact. It was known to him when he interposed his plea of the general issue, and thereby submitted himself to the jurisdiction of the court, that the action was not necessarily brought in the name of the real owner, and that an agent for collection was authorized to sue in his own name. Brigham v. Gurney, 1 Mich. 349; Lobdell v. Bank, 33 Id. 408; Boyd v. Corbitt, 37 Id. 52. It is unnecessary, therefore^ to determine what would be the proper practice in case a defendant were misled into pleading the general issue by appearances created by the plaintiff. The circuit court for the county of Jackson certainly had jurisdiction of the subject-matter, and where this is the case it is a general rule that a plea to the merits waives any irregularity in obtaining jurisdiction of the person. Grand Rapids, etc., R. R. Co. v. Gray, 38 Mich. 461; Gott v. Brigham, 41 Id. 227; Thompson v. Benefit Ass’n, 52. Id. 522.
An exception to this rule exists when the method of obtaining jurisdiction constitutes a fraud upon the court as well as upon the party, but such is not the case here.
The other points suggested are without merit, and the judgment should stand affirmed, with costs.
The other Justices concurred.